SUN CAPITAL ADVISERS TRUST Sun Capital Investment Grade Bond Fund Supplement dated February 24, 2012 To the Initial and Service Class Prospectuses and the Statement of Additional Information, each dated May 1, 2011 Effective immediately, John W. Donovan, a named portfolio manager for the Sun Capital Investment Grade Bond Fund (the “Fund”), no longer has portfolio management responsibilities with respect to the Fund.Therefore, all references to John W. Donovan in each of the Initial and Service Class Prospectuses and the Statement of Additional Information are hereby deleted.
